Citation Nr: 0125041	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  00-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increase in non-service-connected 
pension benefits, characterized as special monthly pension 
(SMP), based upon the need for the regular aid and attendance 
of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from July 1953 to January 
1954.  This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to special monthly pensions (SMP) based on the 
need for aid and attendance, and which denied a request to 
reopen a claim of entitlement to service connection for PTSD.  
The veteran submitted a notice of disagreement (NOD) in July 
1999, and a statement of the case (SOC) was issued in January 
2000.  A timely substantive appeal was received in mid-
January 2000.

The veteran moved several times during the course of this 
appeal.  His last address of record is within the 
jurisdiction of the Indianapolis, Indiana RO.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim addressed in this decision has been obtained.

2.  A claim of entitlement to service connection for PTSD was 
denied by a June 1998 rating decision, and the veteran did 
not submit a timely notice of disagreement; this decision is 
final.  

3.  The evidence submitted since the June 1998 rating 
decision is cumulative and repetitive, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



CONCLUSIONS OF LAW

1.  A June 1998 rating decision which denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. §§ 7104, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 3.160(d), 
20.302(a) (2001).

2.  Evidence submitted since the June 1998 denial is not new 
or material, and this decision is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 3.160 (2001); 
66 Fed. Reg. 45620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a decision issued in August 1996, the Board denied a claim 
for service connection for PTSD.  The veteran did not appeal 
that Board decision, and the Board decision became final.  38 
U.S.C.A. §§ 7104, 7105(c), 7252; 38 C.F.R. § 3.160(d) (2000).  
In a June 1998 rating decision, the RO denied service 
connection for PTSD.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 
3.160(d), 20.302.

38 U.S.C.A. § 5108 provides that, to reopen a claim, new and 
material evidence must be presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  New and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  No other standard than that articulated in the 
regulation applies to the determination in this case.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal, with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law, effective in November 2000, eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
However, 38 U.S.C.A. § 5103A specifies, with respect to 
disallowed claims, that the duty to assist "shall not" be 
construed to require reopening of a claim that has been 
disallowed except when new and material evidence has been 
presented or secured, as described in 38 U.S.C.A. § 5108.  
Additionally, the Board notes that amended regulations 
implementing the VCAA have been promulgated.  However, 
although the amended regulations include a change in the 
definition of new and material evidence, the changes are 
effective only to requests to reopen a claim which are 
submitted on or after August 29, 2001.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  

As noted, the amended regulatory definition of "new and 
material evidence" is applicable only to claims submitted on 
or after August 29, 2001.  As the veteran's claim was 
submitted prior to August 29, 2001, the definition of new and 
material evidence applicable to this claim is the definition 
contained in 38 C.F.R. § 3.156(a) as in effect prior to 
August 29, 2001.  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that Hodge, and later cases regarding 
requests to reopen claims, set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  Elkins v. West, 12 Vet. App. 209 (1999); Winters 
v. West, 12 Vet. App. 203 (1999).  The second step of that 
analysis required VA to determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  However, as noted 
above, the VCAA amended certain provisions of the laws 
governing veterans' benefits in November 2000, so that a 
veteran is no longer required to submit a well-grounded 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Therefore, the portion of 
the analysis in Hodge regarding determination of whether the 
new and material evidence establishes a well-grounded claim 
has not been applied by the Board. 

The service medical records reflect that, in October 1953, 
less than four months after his service induction, the 
veteran was diagnosed as having a severe passive aggressive 
reaction, a developmental personality disorder.  Discharge 
was recommended, and the veteran was discharged in January 
1954.  The veteran sought service connection for a "nervous 
condition" in 1964, following VA hospitalization for a 
depressive reaction, but that claim was denied, as there was 
no evidence of a depressive reaction in service or of any 
psychiatric disorder which could be presumed service 
connected within an applicable presumptive period after 
service.  The veteran sought to reopen this claim on numerous 
occasions, but each request to reopen the claim was denied on 
the basis that the veteran had not submitted new and material 
evidence.

In 1995, the veteran stated that he had been diagnosed as 
having PTSD, and he sought service connection for that 
disorder.  However, no clinical records substantiating such a 
diagnosis were submitted or located.  The veteran stated that 
a hearing officer in Waco, Texas, had advised him that he 
should be granted service connection for PTSD, but no 
substantiating record was associated with the claims file.  
The RO denied a claim of entitlement to service connection 
for PTSD, and the veteran appealed that denial to the Board.  
By a decision issued in August 1996, the Board denied the 
claim of entitlement to service connection for PTSD.

Evidence submitted subsequent to the Board's August 1996 
decision includes a statement submitted in November 1996 in 
which the veteran asserts that he was treated at the Tucson, 
Arizona VA Medical Center in July 1996 and that PTSD was 
diagnosed at that time.  The RO requested the veteran's 
records from Tucson, but no records relevant to a claim for 
PTSD were found.  The Board notes that a treatment note by a 
provider at the Tucson VAMC which is associated with the file 
reflects that the veteran reported that he had previously 
been diagnosed as having PTSD.  

The veteran also asked that the RO contact "DEERS" concerning 
his medical retirement.  The Defense Enrollment Eligibility 
Reporting System (DEERS) provided a printout of the 
enrollment information for the veteran and his dependents.  
That information did not, however, include any information 
about a diagnosis of PTSD.  

In March 1998, the veteran underwent VA hospitalization after 
he began hearing voices.  The summary and records of the 
veteran's March 1998 VA hospitalization reflect that a 
diagnosis of major depression, recurrent, with psychotic 
features, was assigned.  The records and summary of that 
hospitalization are, however, devoid of any clinical 
diagnosis of PTSD or any opinion that the veteran should be 
treated for PTSD.  In an April 1998 outpatient treatment 
note, the psychologist noted the veteran's report that his 
problems began in 1954, when he and two other soldiers were 
repeatedly beaten and threatened and then went AWOL for 72 
days.  The psychologist further noted that the veteran 
reported that he was continuing to seek service connection 
for PTSD.  The treatment note also reflected that, although 
he was not a combat veteran, the veteran was "interested in 
the WWII/Korean PTSD group."  The RO, after reviewing the 
records and summary of that hospitalization, again denied 
service connection for PTSD in early June 1998, finding that 
the evidence did not establish that a stressful experience 
occurred and that there was no diagnosis of PTSD.  The 
veteran did not appeal that determination.

In late June 1999, the veteran requested that his claim for 
service connection for PTSD be reopened.  At that time, he 
stated, "Part of my proof for P.T.S.D. is in V.A. clinic in 
Tulsa[.]  Further proof can be [ ] obtained by x-ray of the 
ribs [which] will show proof of injury."  The veteran, in a 
related statement, indicated he was being seen in the Tulsa 
VA Mental Health Clinic.  

In May 2000, the RO requested the veteran's records from the 
Tulsa VA Medical Center (VAMC).  Records from 1980 through 
June 1999, from VAMCs in several locations, were provided.  
Treatment notes dated in July 1996 from the Tucson, Arizona, 
VAMC indicated that the veteran drove to the Tucson VAMC from 
Oklahoma "as he does not trust the VA in Oklahoma."  That 
treatment note reflects that the veteran reported that a 
psychiatrist at a Texas VAMC "mentioned 'PTSD' " in 1993.  
June 1999 treatment notes from the Muskogee VAMC reflect that 
the veteran was treated for chronic back pain and other non-
psychiatric complaints.  None of the provided records 
included a medical diagnosis of PTSD or any medical opinion 
linking a current psychiatric disorder to the veteran's 
service, although the records did reflect the veteran's 
continuing reports that he had been diagnosed as having PTSD 
and had been nervous since his service.  

The report of VA examination conducted in June 2000 reflect 
diagnoses of age-associated cognitive decline, anxiety, and 
personality disorder. 

The evidence submitted since the June 1998 rating decision 
denying service connection for PTSD reiterates the veteran's 
belief, first stated in 1964 and many times thereafter, that 
his psychiatric difficulties first began in service.  The 
additional evidence also reiterates the veteran's statements 
that he has PTSD.  However, those contentions are repetitive 
of the history and allegations considered at the time of the 
prior denials of service connection for PTSD.  The additional 
evidence provides essentially the same information the Board 
considered in its 1996 decision which denied service 
connection for PTSD on the merits, and which the RO 
considered in the June 1998 rating decision.  The June 1998 
rating decision constitutes the last final denial of record 
of a request to reopen a claim for service connection for 
PTSD. 

The VA clinical records continue to reflect that the veteran 
does have psychiatric disorders, but the records are devoid 
of any clinical evidence or opinion that the veteran has a 
medical diagnosis of PTSD.  Therefore, in addition to its 
consideration of the evidence to determine if the veteran has 
submitted any new factual basis which would warrant reopening 
the claim of entitlement to service connection for PTSD, the 
Board has also considered whether the veteran has submitted 
any new and material evidence to reopen a claim for an 
acquired psychiatric disorder, if the outcome of such a claim 
would be more favorable to the veteran than consideration of 
entitlement to service connection for a psychiatric disorder 
limited to PTSD.  

The Board notes that, by a rating decision dated in August 
1964, the veteran's initial claim of entitlement to service 
connection for an unspecified "nervous" disorder was denied.  
The veteran did not disagree with or appeal that decision, 
and the denial of service connection for a "nervous 
condition" became final.  In December 1975, July 1986, 
October 1989, October 1992, April 1993, January 1994, the 
veteran was thereafter advised that new and material evidence 
was required in order to reconsider the veteran's claim of 
entitlement to service connection for a "nervous" disorder or 
acquired psychiatric disorder.  The Board denied a request to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder in August 1996, and the RO 
again denied a request to reopen that claim in February 1998.  
The Board finds that the additional evidence since February 
1998 is devoid of any evidence or opinion establishing, 
suggesting, or tending to suggest or imply that the veteran 
incurred or aggravated an acquired psychiatric disorder in 
service.  

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new" or "material."  Although the veteran has 
submitted additional evidence which was not of record at the 
time of the 1996 Board decision and the final rating 
decisions thereafter, "new" evidence means more than evidence 
which was not previously physically of record.  To be "new," 
additional evidence must be more than merely cumulative.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence in this case, to include the private and VA 
clinical examinations and the veteran's written statements, 
is only "new" to the extent that it is more recent than the 
evidence of record in 1998.  None of the evidence is material 
to establish that the veteran has a medical diagnosis of 
PTSD.  None of the additional evidence is relevant to show, 
tend to show, suggest, or imply that a diagnosis of PTSD, or 
any acquired psychotic disorder, is linked to, resulted from, 
or has been present continuously since service or any 
applicable presumptive period thereafter.  

The Board has considered this determination in light of the 
VCAA and recently-published regulations implementing the 
VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5109A, 
5124-5126 (West Supp. 2001); 66 Fed. Reg. 45620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  In particular, the Board notes 
that the veteran was specifically advised of the need to 
submit new and material evidence, and was told that he had 
not submitted new and material evidence.  The veteran was 
specifically afforded the opportunity to identify or submit 
any evidence which might be new and material, and the RO 
attempted to obtain each item of information identified, and 
properly advised the veteran of the results of each request.  
The Board finds that this notification complies with the 
VCAA, to the extent that the VCAA requires assistance with 
development of a claim that has been previously and finally 
denied.  Id.  No new and material evidence has been submitted 
or secured, and the claim for service connection for PTSD may 
not be reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for PTSD is denied.


REMAND

The evidence of record reflects that the veteran has a 
psychiatric disorder which is evaluated as totally disabling.  
The record also reflects that, at the time of the most recent 
VA examination, in June 2000, the veteran's claims file was 
not available, so the examiners who conducted general medical 
and psychiatric examinations were unaware of the precise 
nature of the veteran's psychiatric and physical disorders.  

The examiners concluded that the veteran was physically and 
mentally capable of taking care of himself and of handling 
his benefits.  However, the claims file reflects that the 
veteran's Social Security benefits were terminated, at least 
for some period, in late 2000, placing the veteran at risk of 
severe financial hardship, and suggesting that the veteran 
may, in fact, be having difficulty managing his benefits, 
although the reason for this termination of benefits by the 
Social Security Administration is not clear.  It also does 
not appear that the examiner was aware that the veteran had 
been moving every few months or weeks, causing disruption of 
benefits payments.

The Board also notes that the veteran reported, at the time 
of the June 2000 VA examination, that he lived with his wife 
and his nephew.  However, the veteran's wife of more than 30 
years died in either March 2000 or May 2000, according to 
conflicting reports from the veteran, although no official 
verification of the date of her death appears in the file.  
The evidence of record reflects that the veteran remarried in 
August 2000.  It is not clear from the record whether the 
veteran inaccurately reported the date of death of his wife 
of many years, inaccurately reported the date of his 
remarriage, or inaccurately reported his living situation at 
the time of the June 2000 VA examination.  However, it is 
clear that the examiners who conducted the June 2000 VA 
examinations were unaware of the objective facts which 
conflicted with the veteran's statements.  The June 2000 VA 
examination reports do not shed any light on these conflicts.  

The Board also notes that there is no clinical evidence of 
record related to the veteran's physical or psychiatric 
treatment after June 2000.  However, the veteran's claims 
file (three volumes) makes it clear that the veteran has both 
physical and psychiatric disorders which require ongoing 
treatment.  It is therefore, unlikely, that there is no 
additional clinical evidence which should be associated with 
the claims file.  However, the record reflects that, after 
the June 2000 VA examination was conducted in Kentucky, at a 
time when the veteran's official address of record was in 
Oklahoma, the veteran went to Texas, where he apparently 
remarried.  The file next reflects that he was living in 
Kansas in fall 2000.  He requested that his claims file be 
transferred to New Mexico in early 2001, but his last address 
of record reflects that he was residing in Indiana in 
September 2001.  

Given these frequent changes of location, it appears that no 
agency of original jurisdiction has had jurisdiction of the 
claims file long enough to obtain and associate additional 
clinical records with the claims file, especially in the 
absence of clear assistance from the veteran regarding the 
dates and places of his treatment.  The claims file, however, 
suggests that the veteran did not, and may not have been able 
to, provide such assistance.  The VCAA is applicable to this 
claim.  Given the conflicts in the available evidence, and 
the gaps in the evidence of record, the duty to assist under 
the VCAA requires further development of this claim prior to 
completion of appellate review.  

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED to the RO 
for the following action:

1.  The RO should obtain the veteran's VA 
clinical records from June 2000 to the 
present, and the veteran should be asked 
to provide the names and addresses for 
all non-VA health-care providers from 
whom he has received or sought evaluation 
or treatment during this time, and the 
veteran should be asked to identify 
family members or friends who may be able 
to assist in identifying available 
records.  The RO should attempt to obtain 
all identified records, after the veteran 
signs and returns any necessary forms 
authorizing the release to VA of any 
identified private records.  If any 
identified records cannot be obtained or 
are unavailable, it should be so stated 
for the record.  The RO should inform the 
veteran and his representative of all 
results of requests for records.
  
2.  After the above development has been 
conducted, the veteran should be afforded 
VA examination(s) as necessary to 
determine the current nature and severity 
of his current medical and psychiatric 
disorders.  The claims folder and a copy 
of this remand must be provided to and 
reviewed by each examiner.  Each examiner 
should be provided with the criteria for 
determining the need for aid and 
attendance, as defined in 38 C.F.R. 
§ 3.352.  The examination report(s) 
should comment on the veteran's 
capability, mental and physical, to 
protect himself from the hazards of his 
environment, to keep himself ordinarily 
clean and presentable, and other criteria 
set forth in the governing regulation 
which are relevant to the veteran's 
situation.

3.  Thereafter, the RO should 
readjudicate the claim for SMP based on 
the need for aid and attendance.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

